The Court (Freedman, J., writing) held, after a further hearing of counsel on the settlement of the order, that in view of the complicated state of the accounts between the parties, the defendant should have a further hearing upon a new trial, and that the order to be entered should provide for the unconditional reversal of the judgment upon the facts .as well as the law, and for a new trial, in accordance with the principles laid down in the opinion reported in 58 N. Y. Superior Court Reports, 385.